t c memo united_states tax_court stephanie k mills petitioner v commissioner of internal revenue respondent docket no filed date stephanie k mills pro_se marshall r jones for respondent memorandum opinion gale judge this case is before the court on respondent's motion to dismiss for lack of prosecution and to impose a penalty under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules of continued background respondent determined a deficiency in income_tax of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively with respect to petitioner' sec_2001 taxable_year the notice_of_deficiency specifies that the adjustments to petitioner’s taxable_income are attributable to petitioner’s failure_to_file a tax return2 reporting various items of income including nonemployee compensation paid_by accumen realty inc and royal foridian sic by spinnaker llc and interest_paid by first union national bank these items of income were reported to respondent on forms or other information returns submitted by the payors when she filed the petition in this case petitioner resided in florida petitioner acting without counsel requested a date and time certain for the trial and the court granted her request at the appointed time and place for trial however petitioner failed to appear instead counsel retained by petitioner appeared on her behalf upon questioning petitioner's counsel represented that he had no witnesses to call or other evidence to present and indeed lacked even authority continued practice and procedure the record demonstrates that petitioner has failed to file returns since to execute a stipulation of facts on petitioner's behalf for purposes of trial respondent thereupon moved to dismiss the case for lack of prosecution and to impose a penalty pursuant to sec_6673 the court conducted an evidentiary hearing at which respondent called a witness to provide testimony and to authenticate documents to be received as evidence respondent's witness mr richard meadows former project director and custodian of bookkeeping and payroll records for royal floridian by spinnaker l l c testified that petitioner was hired by royal floridian in early as a licensed real_estate agent to sell time-shares in the royal floridian resort as project director for royal floridian in mr meadows prepared and filed an information_return reporting that petitioner was paid dollar_figure in commission income by royal floridian in shortly after the evidentiary hearing petitioner's counsel's motion to withdraw as counsel was granted pursuant to the court's order respondent filed a written motion to dismiss for lack of prosecution and to impose a penalty pursuant to sec_6673 as a substitute for his earlier oral motion petitioner was afforded an opportunity to respond to the motion and did so petitioner subsequently executed a stipulation of facts which comprises part of the evidentiary record in this case discussion validity of the notice_of_deficiency at the evidentiary hearing petitioner's counsel suggested that the notice_of_deficiency was unsupported by any ligaments of fact connecting petitioner to the income determined to have been received by her in a similar vein petitioner's response to respondent's motion to dismiss cites 596_f2d_358 9th cir revg 67_tc_672 and 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 which hold that a deficiency determination that is unsupported by some evidentiary foundation linking the taxpayer to the alleged income-producing activity is arbitrary and erroneous the court_of_appeals for the eleventh circuit to which an appeal in this case would ordinarily lie adheres to this doctrine including the principle that the evidentiary foundation need only be minimal 994_f2d_1542 11th cir affg tcmemo_1991_636 in the notice_of_deficiency respondent determined that petitioner had unreported nonemployee compensation from royal floridian and accumen realty petitioner failed to file a return for and she has not submitted any other sworn statement denying receipt of the alleged income in fact petitioner averred in her petition that she is entitled to personal and business deductions emphasis added for which constitutes an admission that she was engaged in income-producing activities for that year in light of petitioner's admission and her failure to deny receipt of the alleged income in it is doubtful respondent has an evidentiary burden see 117_f3d_785 5th cir white v commissioner tcmemo_1997_459 even if respondent had a burden he has adduced evidence linking petitioner to the income alleged in the notice mr meadows's uncontradicted testimony was that petitioner provided real_estate sales services to royal floridian by spinnaker llc during in connection with the marketing of time-shares and was compensated by royal floridian on a commission basis in the amount determined in the notice we are likewise satisfied that a minimal evidentiary foundation has been laid with respect to the alleged income from accumen realty inc since respondent's evidence links petitioner to income-producing activity as a real_estate agent in we accordingly reject petitioner's challenge to the notice_of_deficiency respondent's motion to dismiss the court may dismiss a case at any time and enter a decision against the taxpayer for failure properly to prosecute her case failure to comply with the rules of this court or any order of the court or for any cause which the court deems sufficient rule b 829_f2d_828 9th cir affg tcmemo_1986_223 696_f2d_1234 9th cir affg 76_tc_1027 in addition the court may dismiss a case for lack of prosecution if the taxpayer inexcusably fails to appear at trial or does not otherwise participate in the resolution of her claim rule a 82_tc_413 affd without published opinion 772_f2d_910 9th cir by failing to appear for trial and instead sending counsel to represent her without any evidence to present or any authority to execute a stipulation on her behalf petitioner has failed to prosecute her case properly such actions would be sufficient to warrant dismissal without trial in addition however petitioner refused to cooperate in preparing the case for trial correspondence in the record demonstrates that petitioner rebuffed respondent's pretrial requests for information petitioner failed to comply with the court's standing_pretrial_order by failing to file a pretrial memorandum and by failing prior to trial to stipulate to all matters about which there should not be reasonable dispute finally respondent asserts in his motion and petitioner has not disputed that petitioner ignored respondent's attempts to establish contact to prepare for trial all of the material allegations set forth in the petition in support of the assignments of error have been denied in respondent's answer petitioner has not claimed entitlement to a shift in the burden_of_proof under sec_7491 she would in any event not be eligible for the benefits of that section in light of her failure to cooperate with reasonable requests of respondent for information and other matters respecting this case see sec_7491 accordingly the burden_of_proof rests with petitioner concerning the deficiency in her income_tax as determined in the notice_of_deficiency and petitioner has adduced no evidence in support of the assignments of error raised in the petition additions to tax respondent determined additions to tax under sec_6651 and sec_6654 although petitioner has offered no substantive evidence in this case under sec_7491 respondent generally bears the burden of production to show that imposition of the additions is appropriate see 116_tc_438 we also note that repeated efforts by the court to contact petitioner prior to trial were unsuccessful with respect to the sec_6651 addition_to_tax for failure_to_file timely we find that respondent has satisfied his burden of production respondent adduced a certified transcript of account for petitioner' sec_2001 taxable_year which shows that petitioner failed to file a return for that year an information_return corroborated by mr meadows's testimony indicates petitioner received income of dollar_figure in an amount that is sufficient to impose a return-filing obligation on petitioner sec_6012 petitioner has offered no evidence of reasonable_cause or any other basis on which she would not be liable for the sec_6651 addition_to_tax see higbee v commissioner supra respondent has also met his burden of production with respect to the sec_6654 addition_to_tax for failure to pay estimated_taxes petitioner's income_tax deficiency for is sufficient to obligate her to make estimated_tax payments a certified transcript of account for petitioner's taxable_year indicates that she also failed to file a return in that year the certified transcript of account for indicates that petitioner had no withholding made no estimated_tax payments and had no other credits or payments for the foregoing is sufficient evidence to satisfy respondent's burden of production under sec_7491 with respect to the sec_6654 addition determined in this case see 127_tc_200 conclusion regarding deficiency determinations on the basis of the foregoing we conclude that respondent's motion to dismiss should be granted and that a decision sustaining respondent's determinations of an income_tax deficiency and additions to tax for should be entered sec_6673 penalty sec_6673 authorizes the court to award a penalty not in excess of dollar_figure when proceedings have been instituted or maintained primarily for delay or where the taxpayer's position is frivolous or groundless see eg 791_f2d_68 7th cir kish v commissioner tcmemo_1998_16 talmage v commissioner tcmemo_1996_114 affd without published opinion 101_f3d_695 4th cir respondent has moved for imposition of such a penalty the nature of petitioner's conduct in this case strongly suggests that she instituted this proceeding primarily for the purpose of delay she presented no evidence to support her general and vague allegations that she had no taxable_income in her conduct in arranging with the court for a date and time certain for her trial and then failing to appear sending instead counsel with no evidence to proffer and no effective authority to prosecute the case was misleading and particularly egregious in wasting both the court's and respondent's time and resources other positions advanced by petitioner were groundless such as her claim that the notice_of_deficiency was invalid due to respondent's failure to prepare a return under sec_6020 see 961_f2d_1 1st cir 919_f2d_830 2d cir brenner v commissioner tcmemo_2004_202 affd 164_fedappx_848 11th cir and her claim of a lack of an evidentiary foundation for respondent's income determination accordingly we shall impose a penalty on petitioner under sec_6673 in the full amount sought by respondent namely dollar_figure to reflect the foregoing an appropriate order and decision will be entered
